
	

113 HR 2870 IH: Real Estate Investment and Jobs Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2870
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Mr. Brady of Texas
			 (for himself, Mr. Crowley,
			 Ms. Jenkins,
			 Mr. Blumenauer,
			 Mr. Rangel,
			 Mr. Roskam,
			 Mr. Pascrell,
			 Mr. Van Hollen,
			 Mr. Sam Johnson of Texas,
			 Mr. Larson of Connecticut,
			 Mr. Sessions,
			 Mr. Gerlach,
			 Mr. Kind, and
			 Mr. King of New York) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  certain stock of real estate investment trusts from the tax on foreign
		  investments in United States real property interests, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Real Estate Investment and Jobs Act of
			 2013.
		2.Exception from
			 FIRPTA for certain stock of real estate investment trusts
			(a)In
			 generalParagraph (3) of section 897(c) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking all
			 that precedes If any class and inserting the following:
					
						(3)Exceptions for
				certain stock
							(A)Exception for
				stock regularly traded on established securities
				markets
							,
				(2)by inserting
			 before the period the following: . In the case of any class of stock of
			 a real estate investment trust, the preceding sentence shall be applied by
			 substituting 10 percent for 5 percent,
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)Exception for
				certain stock in real estate investment trusts
							(i)In
				generalStock of a real estate investment trust held by a
				qualified shareholder shall not be treated as a United States real property
				interest except to the extent that an investor in the qualified shareholder
				(other than an investor that is a qualified shareholder) holds (directly or
				indirectly through the qualified shareholder) more than 10 percent of the stock
				of such real estate investment trust.
							(ii)Qualified
				shareholderFor purposes of this subparagraph, the term
				qualified shareholder means an entity—
								(I)that is eligible
				for benefits of a comprehensive income tax treaty with the United States which
				includes an exchange of information program,
								(II)that is a
				qualified collective investment vehicle,
								(III)whose principal
				class of interests is listed and regularly traded on one or more recognized
				stock exchanges (as defined in such comprehensive income tax treaty),
				and
								(IV)that maintains
				records on the identity of each person who, at any time during the qualified
				shareholder’s taxable year, is the direct owner of more than 10 percent of the
				class of interest described in clause (III).
								(iii)Qualified
				collective investment vehicleFor purposes of this subparagraph,
				the term qualified collective investment vehicle means an entity
				that—
								(I)would be eligible
				for a reduced rate of withholding under such comprehensive income tax treaty
				with respect to ordinary dividends paid by a real estate investment trust, even
				if such entity holds more than 10 percent of the stock of such real estate
				investment trust,
								(II)is a corporation
				(other than a corporation that is entitled to a deduction or exclusion for
				dividends paid to its shareholders or subject to a requirement to distribute
				any portion of its taxable income annually) engaged primarily in the trade or
				business of operating or managing real estate entities or assets either
				directly or through entities under common control (within the meaning of
				subsections (a) and (b) of section 52), or
								(III)is designated as
				a qualified collective investment vehicle by the Secretary and is
				either—
									(aa)fiscally
				transparent within the meaning of section 894, or
									(bb)required to
				include dividends in its gross income, but is entitled to a deduction for
				distributions to its
				investors.
									.
				(b)Distributions by
			 real estate investment trustsParagraph (1) of section 897(h) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 Any distribution and inserting the following:
					
						(A)In
				generalExcept as provided in subparagraph (B), any
				distribution
						,
				(2)by inserting
			 (10 percent in the case of stock of a real estate investment
			 trust) after 5 percent of such class of stock,
				(3)by inserting
			 , and any distribution to a qualified shareholder (as defined in
			 subsection (c)(3)(B)(ii)) shall not be treated as gain recognized from the sale
			 or exchange of a United States real property interest to the extent that the
			 stock of the real estate investment trust held by such qualified shareholder is
			 not treated as a United States real property interest under subsection
			 (c)(3)(B) before the period at the end of the second sentence,
			 and
				(4)by adding at the
			 end the following new subparagraph:
					
						(B)Special
				ruleSubparagraph (A) shall not apply to distributions which are
				treated as a sale or exchange of stock or property pursuant to section
				301(c)(3), 302, or
				331.
						.
				(c)DefinitionParagraph
			 (4) of section 897(h) of the Internal Revenue Code of 1986 is amended by adding
			 at the end of subparagraph (B) the following: In determining whether a
			 qualified investment entity is domestically controlled, any stock in the
			 qualified investment entity held by another qualified investment entity shall
			 be treated as held by a foreign person unless such other qualified investment
			 entity is domestically controlled. In making such a determination, a qualified
			 investment entity shall be permitted to presume that stock held by a holder of
			 less than 5 percent of a class of stock regularly traded on an established
			 securities market in the United States is held by United States persons
			 throughout the testing period except to the extent that the qualified
			 investment entity has actual knowledge regarding stock
			 ownership..
			(d)Conforming
			 amendmentSubparagraph (C) of section 897(c)(6) of the Internal
			 Revenue Code of 1986 is amended—
				(1)by striking
			 more than 5 percent and inserting more than 5 or 10
			 percent, whichever is applicable,, and
				(2)by striking
			 substituting 5 percent for 50
			 percent) and inserting substituting 5 percent or
			 10 percent, whichever is applicable for 50
			 percent).
				(e)Effective
			 dates
				(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 dispositions on and after the date of the enactment of this Act.
				(2)DistributionsThe
			 amendments made by subsection (b) shall apply to any distribution by a real
			 estate investment trust on or after the date of the enactment of this Act which
			 is treated as a deduction for a taxable year of such trust ending after such
			 date.
				(3)DefinitionsThe
			 amendments made by subsections (c) and (d) shall take effect on the date of the
			 enactment of this Act.
				3.United States
			 real property interest
			(a)United States
			 real property interestSubparagraph (B) of section 897(c)(1) of
			 the Internal Revenue Code of 1986 is amended by striking all that precedes
			 (i) as of the date of the disposition and inserting the
			 following:
				
					(B)Exclusion for
				interest in certain corporationsThe term United States
				real property interest does not include any interest in a corporation
				(other than a qualified investment entity (as defined in subsection
				(h)(4)(A)(i))
				if—
					.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			
